OPINION
{¶ 1} Defendant-appellant, Lovelia Davis, was charged with failing to yield right-of-way while operating a motor vehicle as a result of a two-car accident at the intersection of Tylersville Road and State Route 747 in Butler County. At the conclusion of a bench trial, the court found Davis guilty and sentenced her to a $25 fine and costs and ordered the payment of restitution.
 {¶ 2} In a single assignment of error, Davis claims the trial court erred by ordering restitution without first determining a specific amount to be paid.
 {¶ 3} A trial court's failure to order a specific amount of restitution under R.C. 2929.18(A)(1) is reversible error. State v. Back,
Butler App. No. CA2003-01-011, 2003-Ohio-5985, ¶ 13. If restitution is ordered, but no definite sum for payment is included in the order, the court should be given the opportunity to clarify its order. Id. at ¶ 15. In the absence of an order specifying the particular amount that is to be paid as restitution, the case should be remanded for further proceedings on the issue of restitution. See State v. Borders, Clermont App. No. CA2004-12-101, 2005-Ohio-4339.
 {¶ 4} The state concedes, and the record reflects, that the trial court failed to order a specific amount of restitution as required by R.C. 2929.18(A)(1). Davis' assignment of error is well-taken and sustained. The portion of the trial court's sentencing entry ordering payment of restitution is reversed, and this matter is remanded for further proceedings regarding the issue of restitution.
 {¶ 5} Judgment reversed and remanded.
Powell, P.J., and Walsh, J., concur.